DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered. 


Response to Arguments
Applicant’s arguments, see page 9, filed 06/10/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been obviated by amendments to the claims.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 9-12, with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection.  The amendments to the claims necessitated a further search by the Examiner, and a new reference not previously relied upon has been included in the prior art rejections below.  Please see below the 35 U.S.C 103 rejection of claims 1-4 and 6-17 over Schouenborg, et al. (WO 2017/209673) (previously-cited) in view of Eskuri (U.S PGPub No. 2014/0066949) and the 35 U.S.C 103 rejection of claim 5 over Schouenborg, et al. (U.S PGPUP No. 2019/0134401) (previously-cited) and Eskuri (U.S PGPub No. 2014/0066949), further in view of Gerber, et al. (U.S PGPUB No. 2011/0040546) (previously-cited).  The new prior art rejections were necessitated by the amendments to the claims.
The Examiner continues to maintain that the electrodes of Schouenborg are not simply stimulating the exact location in which they are attached to, as noted in the previous office action.  Schouenborg teaches (Figure 3A) electrical stimulation of excitable tissue between one or more combinations of electrode pairs in a cluster of electrodes (paragraphs [0282], [0285], and abstract).  The separate clusters of electrodes shown in Figure 3A of Schouenborg are considered different regions of the brain.  Schouenborg teaches (Figure 3A, elements 208, 210, 212, and 214) that electrical stimulation between different combinations of electrode pairs in two or more clusters of electrodes may create a directed electrical field (paragraph [0286]).  Schouenborg further teaches that the therapeutic effect is caused by the directed electrical field created by the combination of electrodes and the interactions of their individual electric fields (paragraphs [0282]-[0283]).  Schouenborg further teaches that the effect of the directed electrical field is assessed to determine a favorable pair of electrodes (paragraphs [0287]-[0288]).  While the implanted electrodes may be in the excitable tissue in Figure 3A, they are still creating an electrical field that stimulates excitable tissue between the combinations of electrode pairs.  Despite the electrodes being located in the excitable tissue, it is clear that different therapeutic effects are imparted on the tissue based on the interactions of the electrical fields created by the different combinations of electrodes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “a vascular body” and “a second vascular body” render claims 15-16 indefinite.  It is unclear to the Examiner what the Applicant intends the distinction to be between the claimed first and second blood vessels of instant claim 1 and the vascular bodies of instant claims 15 and 16.  It is unclear whether the vascular body and second vascular body introduced in instant claims 15 and 16 include or are independent of the first and second blood vessels claimed in instant claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg, et al. (WO 2017/209673) in view of Eskuri (U.S PGPub No. 2014/0066949).  All citations herein are made to Schouenborg, et al. (US 2019/0134401), which is equivalent to WO 2017/209673.

Regarding claim 1, Schouenborg teaches a method of stimulating a target region of a cerebral tissue of a brain, where the target region is associated with a brain activity of an individual (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4; paragraph 134), the method comprising: (Figure 1, element 3; Figure 3A, elements 208, 210, and 212) positioning a first series of electrodes in a first region of the brain (paragraph 217, lines 1-5; paragraphs 132, 134, 285); (Figure 3a; elements 204, 206, 208, 210, 212) positioning a second series of electrodes in a second region of the brain (paragraph 282, lines 4-7; paragraph 285, lines 1-5; paragraphs 132 and 134); (Figure 3a, elements 210, 212, 214) where the first region of the brain and the second region of the brain are spaced at a distance from the target region that is associated with the brain activity (paragraph 282, lines 7-10; paragraphs 132, 134, 285-286), (Figure 3a, elements 208, 210, 212, 214) and where the first region of the brain is spaced from the second region of the brain (paragraph 282, lines 7-10; paragraphs 132, 134, 285-286); (Figure 3a) repeatedly applying stimulation energy to a plurality of electrode combinations, wherein each electrode combination comprises one or more electrodes from the first series of electrodes and/or the second series of electrodes (paragraph 282, lines 4-7; paragraph 287, lines 1-7), (Figure 3a) where application of stimulation energy to each electrode combination produces an associated stimulated area of cerebral tissue respectively associated with that electrode combination (paragraph [0287], lines 1-7); and identifying a target combination of electrodes where the associated stimulated area of cerebral tissue affects the brain activity (paragraph 79, lines 1-3; paragraph 287, lines 1-7).  Schouenborg does not teach the limitations of instant claim 1, that is wherein the first and second series of electrodes are placed in a first blood vessel and a second blood vessel, and wherein the target region is exterior to both the first blood vessel and the second blood vessel.
Eskuri teaches a neurological treatment apparatus including first and second endovascular devices each comprising a plurality of electrodes and configured for endoluminal navigation into the cerebral vasculature, such that electrostimulative current may be passed between the first and second electrodes (abstract).  Eskuri teaches (Figure 1, element 4 – carotid artery) that the carotid artery is a common access pathway for the various devices and/or methods of the invention (paragraph [0061]).  Eskuri teaches (Figure 3A, elements 152 and 154) that one or both of the endovascular devices can be employed to apply energy to the tissue being treated (paragraph [0066]).  Eskuri teaches (Figure 3A, elements BT, 152, 154) that both endovascular devices can be used to treat brain tissue, which is located within a cranium (paragraph [0066]).  Eskuri teaches (Figure 3A, elements A, B, BT, 152, and 154) that to facilitate treatment of the brain tissue, the endovascular devices can be inserted into or otherwise located in blood vessels, which can be cerebral, intracranial, pericranial, and/or neurovascular blood vessels (paragraph [0066]).  Eskuri teaches (Figure 3A, elements BT, 152, 154) that after insertion, the devices can be energized to apply energy to the brain tissue (paragraph [0067]).  Eskuri teaches (Figure 3A, element 162) that electrode pairs can be established temporarily and the constituent electrodes selected randomly or in a preset pattern to form a large variety of conduction pathways or currents during the treatment cycle (paragraph [0068]).  Eskuri teaches (Figure 3A, element 100) that preferably all (or a large proportion) of the available current pathways are used at various times during the treatment cycle (paragraph [0069]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the number of electrodes on each endovascular device can each be greater than or equal to 5, or greater than or equal to 10, or any other suitable number or range disclosed (paragraph [0071]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the endovascular devices can be inserted into cerebral arteries (i.e., Posterior, Middle, Anterior and/or Basilar), and then employed to apply energy, such as electrostimulative current to the hippocampus and/or denate gyms (paragraph [0074]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the devices can be delivered to and/or through any one or more of a number of vessels to access a treatment region and that the devices may span, straddle, or encompass a treatment region based on location within one or more blood vessels (paragraph [0075]).  Eskuri teaches (Figures 3A, elements 152 and 154) that the devices can stimulate the deep brain region by accessing the anterior thalamus, ventrolateral thalamus (Thal), internal segment of globus pallidus (GPi), substantia nigra pars reticulata (SNr), subthalamic nucleus (STN), external segment of globus pallidus (GPe), neostriatum, cingulate, and cingulate gyms, inter alia (paragraph [0077]).  Eskuri further teaches that examples of arteries providing access to the deep brain include any branches off of the internal carotid or vertebral arteries and examples of veins providing access to the deep brain include the inferior sagittal sinus, pericallosal sinus, cavernous sinus, sphenoid sinus, temperal basal vein, and occipital veins (paragraph [0077]).  Eskuri teaches (Figure 4C, elements BT, 152, 154) that the target region of the brain tissue may be one or more of the brainstem, the cerebral cortex, the cerebellum, the parietal lobe, the temporal lobe, the frontal lobe, the spinothalamic tract, corticospinal tract, the dorsal column, the motor cortex, the sensory cortex, Wernicke's area, Broca's area, or any other region affected by a stroke (paragraph [0086]).  Eskuri teaches (Figure 4C, elements 152 and 154) that the devices may be navigated to be near or encompass an affected region at, near, or downstream of an internal carotid artery (ICA), a middle cerebral artery, an M1 bifurcation, a vertebral artery, or a basilar artery or bifurcation (paragraph [0086]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schouenborg’s method and system for stimulating brain tissue (see paragraphs [0135]-[0136] of Schouenborg) with the teachings of Eskuri’s neurological treatment system.  One of ordinary skill in the art would have noticed the many similarities between the two inventions of Schouenborg and Eskuri.  One of ordinary skill in the art would have recognized that Schouenborg and Eskuri both teach separate series of electrodes located in different regions of the brain in order to stimulate a target area of brain tissue that is separate from the regions of the brain the electrodes are located in.  One of ordinary skill in the art would recognize that Schouenborg accomplishes this feature through separate clusters of electrodes (Figure 3A, elements 210 and 212) that creates a directed electric field (Figure 3A, element 214) that produces a unique therapeutic effect based on the combination of electrode pairs (paragraphs [0282]-[0283] and [0285]-[0286]).  One of ordinary skill in the art would recognize that Eskuri accomplishes this feature through (Figure 3A, elements A, B, BT, 152, and 154) endovascular devices containing electrodes located in blood vessels to treat brain tissue (see at least paragraph [0066] of Eskuri).  One of ordinary skill in the art would desire endovascular devices as detailed by Eskuri that are inserted through blood vessels to avoid implanting such devices directly into the brain tissue (see paragraph [0066] of Eskuri).  Using Eskuri’s system and method would also avoid drilling into the skull to access the target brain tissue, as Eskuri teaches (Figure 1, element 4) the common carotid artery in the neck as a common access pathway for Eskuri’s endovascular devices (see at least paragraph [0061]).  One of ordinary skill in the art would have further been motivated to combine the teachings of Schouenborg and Eskuri because Schouenborg teaches the vascular system, along with neuronal tissue, as an excitable tissue (see paragraph [0132]).  While Schouenborg doesn’t teach the possibility of the clusters of electrodes being located in blood vessels of the vasculature system, one of ordinary skill in the art would have been recognized the possibility of involvement of blood vessels for stimulation purposes and would have then been likely to find and implement teachings of Eskuri.
Therefore, claim 1 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 2, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 2, that is where (Figure 3a; elements 208, 208a, 208b, 210, 212) the plurality of combination of electrode combinations comprises at least three electrodes selected from the first series of electrodes and/or the second series of electrodes (paragraph 285, lines 1-5).
Therefore, claim 2 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 3, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 3, that is where the brain activity controls to a muscle movement (paragraph 30, lines 1-18).
Therefore, claim 3 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 4, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 4, that is wherein the method is further comprising monitoring a portion of the individual for movement and associating increased or decreased movement of the portion of the individual when applying stimulation to the target region using the target combination of electrodes (paragraph 205, lines 1-14; paragraph 169, lines 1-5; paragraph 11, lines 20-24).
Therefore, claim 4 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 6, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 6, that is where (Figures 3a and 5; elements 100, 204, 206, 208, 210, 212) repeatedly applying stimulation energy to the plurality of electrode combinations selected from the first series of electrodes and/or the second series of electrodes (paragraph 100, lines 1-17; paragraph 282, lines 1-11, paragraphs 285-286) comprises (Figures 3a and 5; elements 100, 108, 110, 112, 114, 204, 206, and 208) determining every permutation of at least three electrodes (paragraph 287, lines 1-7) and (Figure 5; elements 100 and 114) applying stimulation energy to every permutation until identifying the target combination of electrodes and the target region (paragraph 100, lines 1-17; paragraph 282, lines 1-11; paragraph 284, lines 1-3).
Therefore, claim 6 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 7, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 7, that is wherein the method is further comprising applying a therapeutic energy to the target combination of electrodes to treat the target region (paragraph 127, lines 8-13; paragraph 244, lines 11-14).
Therefore, claim 7 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 8, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 8, that is wherein the method is (Figure 6, element 500) further comprising applying a therapeutic energy to the target region using at least one second therapy electrode device (paragraph 297, lines 1-4; paragraph 298, lines 1-8; paragraph 140, lines 1-4).
Therefore, claim 8 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 9, Schouenborg, in view of Eskuri, renders obvious the method of claim 6, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 9, that is wherein the method is (Figure 5, element 108) further comprising pausing between applying stimulation energy to each combination of electrodes (paragraph 282, lines 1-11; paragraph 283, lines 1-6).
Therefore, claim 9 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 10, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Eskuri also teaches the limitation of instant claim 10, that is where (Figure 1, element 4; Figure 3A, elements 152, 154, A, B) the first blood vessel is accessed by advancing the first series of electrodes through a vessel outside of the brain (paragraph [0061] – the common carotid artery in the neck is a common access pathway for the various devices and/or methods disclosed; paragraph [0066]).
Therefore, claim 10 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 11, Schouenborg, in view of Eskuri, renders obvious the method of claim 10, as indicated hereinabove.  Eskuri also teaches the limitation of instant claim 11, that is where (Figure 1, element 4; Figure 3A, elements 152, 154, A, B) the second blood vessel vascular location is accessed by advancing the second series of electrodes through the vessel outside of the brain (paragraph [0061] – the common carotid artery in the neck is a common access pathway for the various devices and/or methods disclosed; paragraph [0066]).
Therefore, claim 11 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 12, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 12, that is wherein the method further comprising obtaining a non-invasive image of the brain to correlate the target region with at least one anatomical feature (paragraph 7, lines 8-13; paragraph 154, lines 1-9).
Therefore, claim 12 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 13, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 13, that is where the first series of electrodes comprises a first elongate structure carrying the first series of electrodes (paragraph 18, lines 1-8; paragraph 295, lines 1-4), (Figure 6, element 500) the method further comprising anchoring the first elongate structure in the first region of the brain (paragraph 297, lines 4-8; paragraph 298, lines 1-4).
Therefore, claim 13 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 14, Schouenborg, in view of Eskuri, renders obvious the method of claim 13, as indicated hereinabove.  Schouenborg also teaches the limitation of instant claim 14, that is where the second series of electrodes comprises a second elongate structure carrying the second series of electrodes (paragraph 18, lines 1-8; paragraph 295, lines 1-4), (Figure 6, element 500) the method further comprising anchoring the second elongate structure in the second region of the brain (paragraph 297, lines 4-8; paragraph 298, lines 1-4).
Therefore, claim 14 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 15, Schouenborg, in view of Eskuri, renders obvious the method of claim 1, as indicated hereinabove.  Eskuri further teaches the limitations of instant claim 15, that is where (Figure 3A, elements A – blood vessel, i.e., vascular body, B, BT – brain tissue, e.g., area outside of the vascular body, 152 – first endovascular device, e.g., comprising first series of electrodes, 154, and 160 - electrodes) the first region of the brain comprises an area outside of a vascular body in the brain and positioning of the first series of electrodes comprises advancing the first series of electrodes through the vascular body in the brain to access the area outside of the vascular body (paragraphs [0066]-[0067]).
Therefore, claim 15 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 16, Schouenborg, in view of Eskuri, renders obvious the method of claim 15, as indicated hereinabove.  Eskuri also teaches the limitation of instant claim 16, that is where (Figure 3A, elements A, B – blood vessel, i.e., vascular body, BT – brain tissue, e.g., area outside of the vascular body, 152, 154 – second endovascular device, e.g., comprising second series of electrodes, and 160 - electrodes) the second region of the brain comprises an area outside of a second vascular body in the brain and positioning of the second series of electrodes comprises advancing the second series of electrodes through the second vascular body in the brain to access the area outside of the second vascular body (paragraphs [0066]-[0067]).
Therefore, claim 16 is unpatentable over Schouenborg, et al. and Eskuri.

Regarding claim 17, Schouenborg teaches a method of stimulating a cerebral tissue of a brain, where the cerebral tissue is associated with a brain activity of an individual (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4; paragraph 134), the method comprising: (Figure 1, element 3; Figure 3A, elements 208, 210, and 212) positioning a first series of electrodes in a first region of the brain (paragraph 217, lines 1-5; paragraphs 132, 134, 285); (Figure 3a; elements 204, 206, 208, 210, 212) positioning a second series of electrodes in a second region of the brain (paragraph 282, lines 4-7; paragraph 285, lines 1-5; paragraphs 132 and 134); (Figure 3a, element 214) where the first region of the brain and the second region of the brain are located at a distance from the cerebral tissue that is associated with the brain activity (paragraph 282, lines 7-10; paragraphs 132, 134, 285-286), (Figure 3a, elements 208, 210, 212, 214) and where the first region of the brain is spaced from the second region of the brain (paragraph 282, lines 7-10; paragraphs 132, 134, 285-286); (Figure 3a) repeatedly applying stimulation energy to a plurality of electrode combinations, wherein each electrode combination comprises one or more electrodes from the first series of electrodes and/or the second series of electrodes (paragraph 282, lines 4-7; paragraph 287, lines 1-7), (Figure 3a) where application of stimulation energy to each electrode combination produces an associated stimulated area of cerebral tissue respectively associated with that electrode combination (paragraph [0287], lines 1-7); identifying a target combination of electrodes where the associated stimulated area of cerebral tissue affects the brain activity (paragraph 79, lines 1-3; paragraph 287, lines 1-7); and applying therapeutic energy to the associated stimulated area (paragraph 127, lines 8-13; paragraph 244, lines 11-14).  Schouenborg does not teach the limitations of instant claim 1, that is wherein the first and second series of electrodes are placed in a first blood vessel and a second blood vessel.
Eskuri teaches a neurological treatment apparatus including first and second endovascular devices each comprising a plurality of electrodes and configured for endoluminal navigation into the cerebral vasculature, such that electrostimulative current may be passed between the first and second electrodes (abstract).  Eskuri teaches (Figure 1, element 4 – carotid artery) that the carotid artery is a common access pathway for the various devices and/or methods of the invention (paragraph [0061]).  Eskuri teaches (Figure 3A, elements 152 and 154) that one or both of the endovascular devices can be employed to apply energy to the tissue being treated (paragraph [0066]).  Eskuri teaches (Figure 3A, elements BT, 152, 154) that both endovascular devices can be used to treat brain tissue, which is located within a cranium (paragraph [0066]).  Eskuri teaches (Figure 3A, elements A, B, BT, 152, and 154) that to facilitate treatment of the brain tissue, the endovascular devices can be inserted into or otherwise located in blood vessels, which can be cerebral, intracranial, pericranial, and/or neurovascular blood vessels (paragraph [0066]).  Eskuri teaches (Figure 3A, elements BT, 152, 154) that after insertion, the devices can be energized to apply energy to the brain tissue (paragraph [0067]).  Eskuri teaches (Figure 3A, element 162) that electrode pairs can be established temporarily and the constituent electrodes selected randomly or in a preset pattern to form a large variety of conduction pathways or currents during the treatment cycle (paragraph [0068]).  Eskuri teaches (Figure 3A, element 100) that preferably all (or a large proportion) of the available current pathways are used at various times during the treatment cycle (paragraph [0069]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the number of electrodes on each endovascular device can each be greater than or equal to 5, or greater than or equal to 10, or any other suitable number or range disclosed (paragraph [0071]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the endovascular devices can be inserted into cerebral arteries (i.e., Posterior, Middle, Anterior and/or Basilar), and then employed to apply energy, such as electrostimulative current to the hippocampus and/or denate gyms (paragraph [0074]).  Eskuri teaches (Figure 3A, elements 152 and 154) that the devices can be delivered to and/or through any one or more of a number of vessels to access a treatment region and that the devices may span, straddle, or encompass a treatment region based on location within one or more blood vessels (paragraph [0075]).  Eskuri teaches (Figures 3A, elements 152 and 154) that the devices can stimulate the deep brain region by accessing the anterior thalamus, ventrolateral thalamus (Thal), internal segment of globus pallidus (GPi), substantia nigra pars reticulata (SNr), subthalamic nucleus (STN), external segment of globus pallidus (GPe), neostriatum, cingulate, and cingulate gyms, inter alia (paragraph [0077]).  Eskuri further teaches that examples of arteries providing access to the deep brain include any branches off of the internal carotid or vertebral arteries and examples of veins providing access to the deep brain include the inferior sagittal sinus, pericallosal sinus, cavernous sinus, sphenoid sinus, temperal basal vein, and occipital veins (paragraph [0077]).  Eskuri teaches (Figure 4C, elements BT, 152, 154) that the target region of the brain tissue may be one or more of the brainstem, the cerebral cortex, the cerebellum, the parietal lobe, the temporal lobe, the frontal lobe, the spinothalamic tract, corticospinal tract, the dorsal column, the motor cortex, the sensory cortex, Wernicke's area, Broca's area, or any other region affected by a stroke (paragraph [0086]).  Eskuri teaches (Figure 4C, elements 152 and 154) that the devices may be navigated to be near or encompass an affected region at, near, or downstream of an internal carotid artery (ICA), a middle cerebral artery, an M1 bifurcation, a vertebral artery, or a basilar artery or bifurcation (paragraph [0086]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schouenborg’s method and system for stimulating brain tissue (see paragraphs [0135]-[0136] of Schouenborg) with the teachings of Eskuri’s neurological treatment system.  One of ordinary skill in the art would have noticed the many similarities between the two inventions of Schouenborg and Eskuri.  One of ordinary skill in the art would have recognized that Schouenborg and Eskuri both teach separate series of electrodes located in different regions of the brain in order to stimulate a target area of brain tissue that is separate from the regions of the brain the electrodes are located in.  One of ordinary skill in the art would recognize that Schouenborg accomplishes this feature through separate clusters of electrodes (Figure 3A, elements 210 and 212) that creates a directed electric field (Figure 3A, element 214) that produces a unique therapeutic effect based on the combination of electrode pairs (paragraphs [0282]-[0283] and [0285]-[0286]).  One of ordinary skill in the art would recognize that Eskuri accomplishes this feature through (Figure 3A, elements A, B, BT, 152, and 154) endovascular devices containing electrodes located in blood vessels to treat brain tissue (see at least paragraph [0066] of Eskuri).  One of ordinary skill in the art would desire endovascular devices as detailed by Eskuri that are inserted through blood vessels to avoid implanting such devices directly into the brain tissue (see paragraph [0066] of Eskuri).  Using Eskuri’s system and method would also avoid drilling into the skull to access the target brain tissue, as Eskuri teaches (Figure 1, element 4) the common carotid artery in the neck as a common access pathway for Eskuri’s endovascular devices (see at least paragraph [0061]).  One of ordinary skill in the art would have further been motivated to combine the teachings of Schouenborg and Eskuri because Schouenborg teaches the vascular system, along with neuronal tissue, as an excitable tissue (see paragraph [0132]).  While Schouenborg doesn’t teach the possibility of the clusters of electrodes being located in blood vessels of the vasculature system, one of ordinary skill in the art would have been recognized the possibility of involvement of blood vessels for stimulation purposes and would have then been likely to find and implement teachings of Eskuri.
Therefore, claim 17 is unpatentable over Schouenborg, et al. and Eskuri.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg, et al. (U.S PGPUP No. 2019/0134401) and Eskuri (U.S PGPub No. 2014/0066949), further in view of Gerber, et al. (U.S PGPUB No. 2011/0040546).

Schouenborg, in view of Eskuri, renders obvious the method of claim 4, as indicated hereinabove.  Schouenborg also teaches use of the method for treating a movement disorder, including epilepsy (paragraphs 28 and 186, claim 37).  Neither Schouenborg nor Eskuri teach the limitation of the instant claim 5, that is wherein monitoring for movement comprises using an accelerometer device on a hand or leg of the individual.
Gerber teaches treatment of movement disorders, including epilepsy, with deep brain stimulation (paragraphs 2, 33, 116-119).  Gerber also teaches wherein therapeutic efficacy of such treatment may be assessed by using an accelerometer to detect abnormal body movements (Figure 1a, element 26; paragraph 117, lines 15-17).  Accelerometers for detecting abnormal body movements are often/typically placed on a hand/leg as evidenced by Yang (Yang, et al.  A Review of Accelerometry-Based Wearable Motion Detectors for Physical Activity Monitoring. Sensors 2010, 10, 7772-7788.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have monitored an individual’s movement in response to applying stimulation energy to cerebral brain tissue of the individual because Schouenborg teaches such a method.  It further would have been obvious to use an accelerometer to detect such movement because Gerber teaches that an accelerometer is useful for such purpose.  It would have been obvious that the accelerometer be placed on a hand or leg of the individual because Yang teaches sensor placement for an accelerometer on arms and legs in order to detect unusual body movements.  
Therefore, claim 5 is unpatentable over Schouenborg, et al., Eskuri, and Gerber, et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gross, et al. (U.S PGPub No. 2018/0318575) teaches electrical techniques for treating, preventing, or slowing the progression of Parkinson’s disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792